DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/17/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “a first estimation unit”, “a first calculation unit”, “a second estimation unit”, “a second calculation unit”, “a determination unit” as recited in Claims 1-6, “a third estimation unit”, “a third calculation unit” as recited in Claims 7-8, “a storage control unit” as recited in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 11 is directed to “A computer program product having a computer readable medium including programmed instructions.” After review of the instant specification, particularly pg. 21 line 30 – pg. 22 line 32, the broadest reasonable interpretation of the claimed “computer program product having a computer readable medium” is neither expressly nor implicitly limited to non-transitory embodiments, and therefore encompasses transitory signals. A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments is not eligible for patent protection. MPEP 2106.03 Examiner recommends expressly limiting the claim to “a non-transitory computer readable medium” to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-11 rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Lee et al (US 2017/0132794).
Regarding Claim 1, Lee teaches an estimation device ([0048], Fig. 1, pose estimation apparatus 100) comprising: one or more hardware processors ([0048, 0052], Fig. 1, processor 130) configured to function as: an acquisition unit configured to acquire an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
a first estimation unit (Fig. 4) configured to estimate first estimation information ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount) indicating at least one of a position and a pose of the camera from the image ([0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
a first calculation unit configured to calculate first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
a second estimation unit ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value) configured to estimate second estimation information indicating at least one of the position and the pose of the camera ([0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output 
a second calculation unit configured to calculate second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
a determination unit (Fig. 6, 620) configured to decide at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and output the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the second estimation unit estimates the second estimation information based on a past determination process result by the determination unit ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation 
Regarding Claim 2, Lee teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the second estimation unit performs estimation by applying Kalman filtering to the past determination process result and performing linear interpolation of at least one of the position and the pose of the camera at present ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value).
Regarding Claim 3, Lee teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the determination unit determines at least one of the position and the pose of the camera by using the first estimation information when the first reliability is larger than a first threshold ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component),

~no additional optimization indicates data output as pose information)), and
does not output the determination process result when the first reliability is equal to or smaller than the first threshold and the second reliability is equal to or smaller than the second threshold ([0079], when the determined change amount of the translation component is not less than the threshold size and/or when the error rate with respect to the translation component and the rotation component determined in the current operation is not greater than the error rate with respect to the translation component and the rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is requested (~additional optimization indicates data not output as pose information)).
Regarding Claim 4, Lee teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein when the first reliability is larger than a first threshold and the second reliability is larger than a second threshold ([0078], when the determined change amount of the translation component is less than a threshold size and/or when an error rate with respect to the translation component and a rotation component determined in the current operation is greater than an error rate with respect to the translation component and a rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the 
Regarding Claim 10, Lee teaches an estimation method performed by a computer ([0046-0050, 0114-0116], Fig. 1) and comprising: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera from the image ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculating first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation 
estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Regarding Claim 11, Lee teaches a computer program product having a computer readable medium including programmed instructions, wherein the instructions, when executed by a computer ([0046-0050, 0114-0116], Fig. 1), cause the computer to perform: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera from the image ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);

estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Hare (US 2019/0178654).
Regarding Claim 5, Lee teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the determination unit integrates a translation component of the camera included in the first estimation information and a translation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
Lee fails to teach wherein the integration is performed by weighted mean.
In the same field of endeavor, Hare teaches wherein the integration is performed by weighted mean ([0171], defining a virtual object's position to be a weighted mean of several feature positions, and a virtual object's orientation to be a transformation of the span defined by vectors from the mean to each feature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability See Hare [0002-0007])
Regarding Claim 7, Lee teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee fails to teach wherein the one or more hardware processors are configured to further function as: a third estimation unit configured to estimate third estimation information indicating at least one of the position and the pose of the camera from the image, using an estimation method differing from the second estimation unit; and a third calculation unit configured to calculate third reliability indicating reliability of the third estimation information, wherein the determination unit decides at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability.
In the same field of endeavor, Hare teaches wherein the one or more hardware processors are configured to further function as: a third estimation unit configured to estimate third estimation information indicating at least one of the position and the pose of the camera from the image, using an estimation method differing from the second estimation unit; and a third calculation unit configured to calculate third reliability indicating reliability of the third estimation information, wherein the determination unit decides at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability ([0028], obtaining third feature data comprising third estimated coordinates of the feature in the coordinate space of a second map of the environment; obtaining the virtual object data indicating (1) the anchor relationship between the virtual object and the feature, and (2) the displacement of the virtual object relative to the feature; and determining third coordinates of the virtual object based on the third estimated coordinates of the feature and the displacement of the virtual object relative to the feature, wherein the third coordinates 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include calculation of a third pose estimation and reliability score, and integration of the determined first, second, and third estimation values to determine an optimal position estimation, as taught in Hare, in order to lower the impact of uncertainties associated with estimation and calculation data while accurately and efficiently estimating the position of the device. (See Hare [0002-0007])
Regarding Claim 8, Lee, as modified by Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Lee further teaches wherein the first to third reliability is calculated based on at least one of a value of a rotation component of the pose of the camera and the amount of movement of a translation component of the camera ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Lin et al (US 2020/0327692).
Regarding Claim 6, Lee teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the determination unit integrates a rotation component of the camera included in the first estimation information and a rotation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
Lee fails to teach wherein the integration is performed by spherical linear interpolation.
In the same field of endeavor, Lin teaches wherein the integration is performed by spherical linear interpolation ([0119-0124], Fig. 6, pose determining performed by a smart device equipped with a camera, at 601 acquire a plurality of rotation parameters and corresponding time stamps of a camera, at 602 perform interpolation according to the plurality of rotation parameters and the corresponding time stamps to obtain a rotation parameter curve, an interpolation algorithm may be a spherical linear interpolation (Slerp) algorithm or other algorithms).
See Lin [0021, 0124]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Hare (US 2019/0178654), and further in view of Benhimane et al (US 2014/0293016).
Regarding Claim 9, Lee, as modified by Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Hare further teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: store the determination process result when any of the first to third reliability is larger than a determination threshold; and discard the determination process result determined this time when all of the first to third reliability is equal to or smaller than the determination threshold ([0122-0123], the weight of a feature pair may be compared to a threshold weight W1, if the weight of the feature pair is less than the threshold weight, the feature pair may be classified as outlying in step 1420, otherwise, the feature pair may be classified as inlying in step 1430, when feature re-estimation is performed (see Section 4, below), inlying feature pairs are used in the re-estimation process, but outlying feature pairs are not, the weight of the outlying feature pair is compared to a threshold weight W2, which is less than the threshold weight W1, if the weight of the outlying feature pair is less than the threshold weight W2, the outlying feature pair may be classified as an incorrect pairing in step 1450, feature pairs classified as incorrect pairings are removed from the set of feature pairings).

In the same field of endeavor, Benhimane teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: discard the determination process result determined this time when an interval for which at least one of the position and the pose of the camera is not updated is within a valid interval for which the determination process result previously stored is valid; and store the determination process result determined this time when the interval for which at least one of the position and the pose of the camera is not updated exceeds the valid interval ([0074], recording the similarity measure and/or the variance of the similarity measure over time and if it is determined that the similarity measure and/or the variance of the similarity measure in a defined time frame (~validity interval) meets a second condition, the three-dimensional model is no longer updated and the current set of two-dimensional imaged points are no longer added to the reference set of two-dimensional imaged points).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, including storing results for future estimations when a threshold accuracy is met, and discarding incorrect or outlying results from future calculations, as taught in Hare, to further include determining whether to update the stored data with the current results based on expiration of a defined time frame, as taught in Benhimane, in order to See Benhimane [0074])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Langer et al (US 2015/0235367) discloses method of determining a position and orientation of a device based on multiple degrees of freedom of the device by capturing at least one image of at least one real object or part of a real object with the capturing device, and providing a coordinate system in relation to the object, providing an estimation of intrinsic parameters of the capturing device, providing pose data allowing to compute at least one first degree of freedom in the coordinate system having a first confidence degree, and at least one second degree of freedom in the coordinate system having a second confidence degree different from the first confidence degree, calculating an initial pose of the device with respect to the object based on the first and second degrees of freedom having the first and second confidence degree, performing a pose estimation process for determining an estimated position and orientation of the device with respect to the object, and calculating in the pose estimation process an estimation of the degrees of freedom having the second confidence degree based on the initial pose and the at least one image and the estimation of intrinsic parameters of the capturing device, and determining a position and orientation of the device with respect to the object based on the estimation of the degrees of freedom calculated in the pose estimation process and the degrees of freedom having the first confidence degree ([0027]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641